Per Curiam:

In this action the sufficiency of the evidence offered by Pat McCabe to sustain a charge of culpable negligence against the railroad company was challenged. A reading of the evidence satisfies the court that it fairly tended to support the claim that there was negligence in not jacking up the tender under which McCabe was required to work, and in not furnishing sufficient light so that he might work with safety. He was hurried into the dimly lighted place, the tender was not placed in proper position, and as he did not see the danger from the brake-hanger his hand was caught and crushed. Under the testimony it cannot be said that McCabe should have seen and *872appreciated the danger, nor that the risk was one assumed by him. The instructions fairly defined the issues to the jury, and their findings appear not 'to be inconsistent with the general verdict nor with each other. The judgment is affirmed.